PER CURIAM.
Since these two cases grew out of the same set of facts and the same alleged offense, they have been consolidated for the purpose of this appeal.
It appears that this court lacks jurisdiction since the trial court was called upon and did pass upon the constitutionality of Section 800.01, Florida Statutes, F.S.A. Pursuant to Article V, Section 4(2), Florida Constitution, F.S.A., this case must be and is transferred to the Supreme Court of Florida.
PIERCE, C. J., and LILES and MANN, JJ., concur.